 Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 1 of 18 PageID #: 523



RICHARD D. EMERY
                          EMERY CELLI BRINCKERHOFF & ABADY LLP                                 DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                         ATTORNEYS AT LAW                            EMMA L. FREEMAN
JONATHAN S. ABADY                    600 FIFTH AVENUE AT ROCKEFELLER CENTER                    DAVID BERMAN
EARL S. WARD                                        10TH FLOOR                                HARVEY PRAGER
                                            NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                              SCOUT KATOVICH
HAL R. LIEBERMAN                                                                              NICK BOURLAND
                                               TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                        ANDREW K. JONDAHL
                                               FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                           ANANDA BURRA
                                                www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                              MAX SELVER
KATHERINE ROSENFELD
DEBRA L. GREENBERGER
ZOE SALZMAN
SAM SHAPIRO



                                                             April 12, 2020

    Hon. Roanne L. Mann
    United States Magistrate Judge
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

            Re:      Hassan Chunn et al. v. Warden Derek Edge, 20 Civ. 1590

    Dear Judge Mann:

           Enclosed with this letter please find Exhibits A and B to Petitioners’ Letter dated April
    11, 2020, Dkt. 39. When filing the exhibits yesterday, April 11, 2020, I inadvertently filed only
    the exhibit cover pages, Dkt. 39-1. The two exhibits are now enclosed with this letter. I
    apologize to the Court for any inconvenience.


                                                             Respectfully Submitted,
                                                                    /s
                                                             Katherine Rosenfeld

    Enc.

    cc:     All Counsel (via ECF)
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 2 of 18 PageID #: 524




                    EXHIBIT A
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 3 of 18 PageID #: 525



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  HASSAN CHUNN, et al,

  individually and on behalf of all others similarly           No. 20 Civ. 1590
  situated,
                                                               NOTICE OF ENTRY ON LAND
                         Petitioners,

                 -against-

  WARDEN DEREK EDGE.,

                         Respondent.


                PLEASE TAKE NOTICE THAT, pursuant to Rule 34(a)(2) of the Federal Rules

 of Civil Procedure, Petitioners by and through their attorneys, Emery Celli Brinckerhoff &

 Abady LLP, the Cardozo Civil Rights Clinic, and Alexander A. Reinert, request permission for

 Dr. Homer Venters, M.D., and two attorneys for Petitioners from the undersigned counsel, to

 enter the Metropolitan Detention Center (MDC), located at 80 29th Street, Brooklyn, New York,

 11232, on April 21, 2020 at 10:00am, to review logbooks and posted orders relevant to the

 conditions alleged in the Petition, inspect the conditions in the facility alleged in the Petition in

 the following locations, and speak to incarcerated individuals (confidentially) and staff in these

 locations about those conditions: the Medical Unit, the Intake Unit, all Housing Units (4, 5, 6, 7,

 and 8), the Special Housing Unit, the Women’s Unit, the Isolation Unit, the Commissary, the

 staff screening area, and cleaning and sanitation areas.

                During the inspection, counsel and their experts will be permitted to wear

 personal protective equipment, including facemasks, and carry materials necessary to ensure

 adequate personal hygiene, including hand sanitizer.
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 4 of 18 PageID #: 526



  Dated: April 10, 2020
        New York, New York

                                          EMERY CELLI BRINCKERHOFF
                                           & ABADY LLP

                                          By:           /s
                                                 Katherine Rosenfeld
                                                 O. Andrew F. Wilson
                                                 Scout Katovich
                                                 600 Fifth Avenue, 10th Floor
                                                 New York, NY 10020
                                                 (212) 763-5000


                                          CARDOZO CIVIL RIGHTS CLINIC
                                          Betsy Ginsberg
                                          Cardozo Civil Rights Clinic
                                          Benjamin N. Cardozo School of Law
                                          55 Fifth Avenue, 11th Floor
                                          New York, NY 1003
                                          (212) 790-0871

                                          Alexander A. Reinert
                                          55 Fifth Avenue, Room 1005
                                          New York, NY 1003
                                          (212) 790-0403

                                          Attorneys for Petitioners




                                          2
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 5 of 18 PageID #: 527




                    EXHIBIT B
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 6 of 18 PageID #: 528

                            Dr. Homer D. Venters
                      10 ½ Jefferson St., Port Washington, NY, 11050
                        hventers@gmail.com, Phone: 646-734-5994

    ______________________________________________________   __
    HEALTH ADMINISTRATOR          PHYSICIAN      EPIDEMIOLOGIST

                                     Professional Profile
    •   International leader in provision and improvement of health services to patients with
        criminal justice involvement.
    •   Innovator in linking care of the incarcerated to Medicaid, health homes, DSRIPs.
    •   Successful implementer of nations’ first electronic health record, performance
        dashboards and health information exchange among pre-trial patients.
    •   Award winning epidemiologist focused on the intersection of health, criminal justice
        and human rights in the United States and developing nations.
    •   Human rights leader with experience using forensic science, epidemiology and public
        health methods to prevent and document human rights abuses.

                                  Professional Experience
    President, Community Oriented Correctional Health Services (COCHS), 1/1/2020-
    present.
    o Lead COCHS efforts to provide technical assistance, policy guidance and research
        regarding correctional health and justice reform.
    o Oversee operations and programmatic development of COCHS
    o Serve as primary liaison between COCHS board, funders, staff and partners.

    Senior Health and Justice Fellow, Community Oriented Correctional Health Services
    (COCHS), 12/1/18-12/31/2018
    o Lead COCHS efforts to expand Medicaid waivers for funding of care for detained
       persons relating to Substance Use and Hepatitis C.
    o Develop and implement COCHS strategy for promoting non-profit models of
       diversion and correctional health care.

    Medical/Forensic Expert, 3/2016-present
    o Provide expert input, review and testimony regarding health care, quality
      improvement, electronic health records and data analysis in detention settings.

    Director of Programs, Physicians for Human Rights, 3/16-11/18.
    o Lead medical forensic documentation efforts of mass crimes against Rohingya and
       Yazidi people.
    o Initiate vicarious trauma program.
    o Expand forensic documentation of mass killings and war crimes.
    o Develop and support sexual violence capacity development with physicians, nurses
       and judges.
    o Expand documentation of attacks against health staff and facilities in Syria and
       Yemen.
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 7 of 18 PageID #: 529



    Chief Medical Officer/Assistant Vice President, Correctional Health Services, NYC
           Health and Hospitals Corporation 8/15-3/17.
    o Transitioned entire clinical service (1,400 staff) from a for-profit staffing company
       model to a new division within NYC H + H.
    o Developed new models of mental health and substance abuse care that significantly
       lowered morbidity and other adverse events.
    o Connected patients to local health systems, DSRIP and health homes using
       approximately $5 million in external funding (grants available on request).
    o Reduced overall mortality in the nation’s second largest jail system.
    o Increased operating budget from $140 million to $160 million.
    o Implemented nation’s first patient experience, provider engagement and racial
       disparities programs for correctional health.

    Assistant Commissioner, Correctional Health Services, New York Department of
           Health and Mental Hygiene, 6/11-8/15.
    o Implemented nation’s first electronic medical record and health information exchange
       for 1,400 staff and 75,000 patients in a jail.
    o Developed bilateral agreements and programs with local health homes to identify
       incarcerated patients and coordinate care.
    o Increased operating budget of health service from $115 million to $140 million.
    o Established surveillance systems for injuries, sexual assault and mental health that
       drove new program development and received American Public Health Association
       Paper of the Year 2014.
    o Personally care for and reported on over 100 patients injured during violent
       encounters with jail security staff.


    Medical Director, Correctional Health Services, New York Department of Health and
          Mental Hygiene, 1/10-6/11.
    o Directed all aspects of medical care for 75,000 patients annually in 12 jails, including
      specialty, dental, primary care and emergency response.
    o Direct all aspects of response to infectious outbreaks of H1N1, Legionella,
      Clostridium Difficile.
    o Developed new protocols to identify and report on injuries and sexual assault among
      patients.

    Deputy Medical Director, Correctional Health Services, New York Department of
          Health and Mental Hygiene, 11/08-12/09.
    o Developed training program with Montefiore Social internal medicine residency
       program.
    o Directed and delivered health services in 2 jails.

    Clinical Attending Physician, Bellevue/NYU Clinic for Survivors of Torture, 10/07-
           12/11.

    Clinical Attending Physician, Montefiore Medical Center Bronx NY, Adult Medicine,
           1/08-11/09.
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 8 of 18 PageID #: 530




                                   Education and Training
    Fellow, Public Health Research, New York University 2007-2009. MS 6/2009
    Projects: Health care for detained immigrants, Health Status of African immigrants in
    NYC.
    Resident, Social Internal Medicine, Montefiore Medical Center/Albert         Einstein
           University7/2004- 5/2007.
    M.D., University of Illinois, Urbana, 12/2003.
    M.S. Biology, University of Illinois, Urbana, 6/03.
    B.A. International Relations, Tufts University, Medford, MA, 1989.

                            Academic Appointments, Licensure
    Clinical Associate Professor, New York University College of Global Public Health,
    5/18-present.

    Clinical Instructor, New York University Langone School of Medicine, 2007-2018.

    M.D. New York (2007-present).

                                             Media
    TV
    i24 Crossroads re Suicide in U.S. Jails 8/13/19.

    i24 Crossroads re re Life and Death in Rikers Island 6/13/19.

    Amanpour & Company, NPR/PBS re Life and Death in Rikers Island 4/15/19.

    CNN, Christiane Amanpour re Forensic documentation of mass crimes against Rohingya.
    7/11/18.

    i24 Crossroads with David Shuster re health crisis among refugees in Syria. 7/6/18.

    Canadian Broadcasting Corporation TV with Sylvie Fournier (in French) re crowd
    control weapons. 5/10/18

    i24 Crossroads with David Shuster re Cholera outbreak in Yemen. 2/15/18.

    China TV re WHO guidelines on HIV medication access 9/22/17.

    Radio/Podcast
    Morning Edition, NPR re Health Risks of Criminal Justice System. 8/9/19.

    Fresh Air with Terry Gross, NPR re Life and Death in Rikers Island, 3/6/19.

    Morning Edition, NPR re Life and Death in Rikers Island, 2/22/19.

    LeShow with Harry Sherer re forensic documentation of mass crimes in Myanmar, Syria,
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 9 of 18 PageID #: 531



    Iraq. 4/17/18.

    Print articles and public testimony
    Oped: Four ways to protect our jails and prisons from coronavirus. The Hill 2/29/20.

    Oped: It’s Time to Eliminate the Drunk Tank. The Hill 1/28/20.

    Oped: With Kathy Morse. A Visit with my Incarcerated Mother. The Hill 9/24/19.

    Oped: With Five Omar Muallim-Ak. The Truth about Suicide Behind Bars is Knowable.
    The Hill 8/13/19.

    Oped: With Katherine McKenzie. Policymakers, provide adequate health care in prisons
    and detention centers. CNN Opinion, 7/18/19.
    Oped: Getting serious about preventable deaths and injuries behind bars. The Hill, 7/5/19.

    Testimony: Access to Medication Assisted Treatment in Prisons and Jails, New York
    State Assembly Committee on Alcoholism and Drug Abuse, Assembly Committee on
    Health, and Assembly Committee on Correction. NY, NY, 11/14/18.

    Oped: Attacks in Syria and Yemen are turning disease into a weapon of war, STAT News,
    7/7/17.

    Testimony: Connecticut Advisory Committee to the U.S. Commission on Civil Rights:
    Regarding the use of solitary confinement for prisoners. Hartford CT, 2/3/17.

    Testimony: Venters HD, New York Advisory Committee to the U.S. Commission on
    Civil Rights: Regarding the use of solitary confinement for juveniles in New York. July
    10, 2014. NY NY.

    Testimony: New York State Assembly Committee on Correction with the Committee on
    Mental Health: Regarding Mental Illness in Correctional Settings. November 13, 2014.
    Albany NY.
    Testimony: New York State Assembly Committee on Correction with the Committee on
    Mental Health: Regarding Mental Illness in Correctional Settings. November 13, 2014.
    Albany NY.

    Oped: Venters HD and Keller AS, The Health of Immigrant Detainees. Boston Globe,
    April 11, 2009.

    Testimony: U.S. House of Representatives, House Judiciary Committee’s Subcommittee
    on Immigration, Citizenship, Refugees, Border Security, and International Law: Hearing
    on Problems with Immigration Detainee Medical Care, June 4, 2008.
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 10 of 18 PageID #: 532




                                    Peer Reviewed Publications
     Parmar PK, Leigh J, Venters H, Nelson T. Violence and mortality in the Northern Rakhine State
     of Myanmar, 2017: results of a quantitative survey of surviving community leaders in
     Bangladesh. Lancet Planet Health. 2019 Mar;3(3):e144-e153.

     Venters H. Notions from Kavanaugh hearings contradict medical facts. Lancet. 10/5/18.

     Taylor GP, Castro I, Rebergen C, Rycroft M, Nuwayhid I, Rubenstein L, Tarakji A, Modirzadeh
     N, Venters H, Jabbour S. Protecting health care in armed conflict: action towards accountability.
     Lancet. 4/14/18.

     Katyal M, Leibowitz R, Venters H. IGRA-Based Screening for Latent Tuberculosis Infection in
     Persons Newly Incarcerated in New York City Jails. J Correct Health Care. 2018 4/18.

     Harocopos A, Allen B, Glowa-Kollisch S, Venters H, Paone D, Macdonald R. The Rikers Island
     Hot Spotters: Exploring the Needs of the Most Frequently Incarcerated.
     J Health Care Poor Underserved. 4/28/17.

     MacDonald R, Akiyama MJ, Kopolow A, Rosner Z, McGahee W, Joseph R, Jaffer M, Venters
     H. Feasibility of Treating Hepatitis C in a Transient Jail Population.
     Open Forum Infect Dis. 7/7/18.

     Siegler A, Kaba F, MacDonald R, Venters H. Head Trauma in Jail and Implications for Chronic
     Traumatic Encephalopathy. J Health Care Poor and Underserved. In Press (May 2017).

     Ford E, Kim S, Venters H. Sexual abuse and injury during incarceration reveal the need for re-
     entry trauma screening. Lancet. 4/8/18.

     Alex B, Weiss DB, Kaba F, Rosner Z, Lee D, Lim S, Venters H, MacDonald R. Death After Jail
     Release. J Correct Health Care. 1/17.

     Akiyama MJ, Kaba F, Rosner Z, Alper H, Kopolow A, Litwin AH, Venters H, MacDonald R.
     Correlates of Hepatitis C Virus Infection in the Targeted Testing Program of the New York City
     Jail System. Public Health Rep. 1/17.

     Kalra R, Kollisch SG, MacDonald R, Dickey N, Rosner Z, Venters H. Staff Satisfaction, Ethical
     Concerns, and Burnout in the New York City Jail Health System. J Correct Health Care. 2016
     Oct;22(4):383-392.


     Venters H. A Three-Dimensional Action Plan to Raise the Quality of Care of US Correctional
     Health and Promote Alternatives to Incarceration. Am J Public Health. April 2016.104.

     Glowa-Kollisch S, Kaba F, Waters A, Leung YJ, Ford E, Venters H. From Punishment to
     Treatment: The “Clinical Alternative to Punitive Segregation” (CAPS) Program in New York
     City Jails. Int J Env Res Public Health. 2016. 13(2),182.

     Jaffer M, Ayad J, Tungol JG, MacDonald R, Dickey N, Venters H. Improving Transgender
     Healthcare in the New York City Correctional System. LGBT Health. 2016 1/8/16.
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 11 of 18 PageID #: 533




     Granski M, Keller A, Venters H. Death Rates among Detained Immigrants in the United States.
     Int J Env Res Public Health. 2015. 11/10/15.

     Michelle Martelle, Benjamin Farber, Richard Stazesky, Nathaniel Dickey, Amanda Parsons,
     Homer Venters. Meaningful Use of an Electronic Health Record in the NYC Jail System. Am J
     Public Health. 2015. 8/12/15.

     Fatos Kaba, Angela Solimo, Jasmine Graves, Sarah Glowa-Kollisch, Allison Vise, Ross
     MacDonald, Anthony Waters, Zachary Rosner, Nathaniel Dickey, Sonia Angell, Homer Venters.
     Disparities in Mental Health Referral and Diagnosis in the NYC Jail Mental Health Service. Am J
     Public Health. 2015. 8/12/15.

     Ross MacDonald, Fatos Kaba, Zachary Rosner, Alison Vise, Michelle Skerker, David Weiss,
     Michelle Brittner, Nathaniel Dickey, Homer Venters. The Rikers Island Hot Spotters. Am J
     Public Health. 2015. 9/17/15.

     Selling Molly Skerker, Nathaniel Dickey, Dana Schonberg, Ross MacDonald, Homer Venters.
     Improving Antenatal Care for Incarcerated Women: fulfilling the promise of the Sustainable
     Development      Goals.    Bulletin    of    the   World     Health    Organization.2015.

     Jasmine Graves, Jessica Steele, Fatos Kaba, Cassandra Ramdath, Zachary Rosner, Ross
     MacDonald, Nathanial Dickey, Homer Venters. Traumatic Brain Injury and Structural Violence
     among Adolescent males in the NYC Jail System J Health Care Poor Underserved.
     2015;26(2):345-57.

     Glowa-Kollisch S, Graves J, Dickey N, MacDonald R, Rosner Z, Waters A, Venters H. Data-
     Driven Human Rights: Using Dual Loyalty Trainings to Promote the Care of Vulnerable Patients
     in Jail. Health and Human Rights. Online ahead of print, 3/12/15.

     Teixeira PA1, Jordan AO, Zaller N, Shah D, Venters H. Health Outcomes for HIV-Infected
     Persons Released From the New York City Jail System With a Transitional Care-Coordination
     Plan. 2014. Am J Public Health. 2014 Dec 18.

     Selling D, Lee D, Solimo A, Venters H. A Road Not Taken: Substance Abuse Programming in
     the New York City Jail System. J Correct Health Care. 2014 Nov 17.

     Glowa-Kollisch S, Lim S, Summers C, Cohen L, Selling D, Venters H. Beyond the Bridge:
     Evaluating a Novel Mental Health Program in the New York City Jail System. Am J Public
     Health. 2014 Sep 11.

     Glowa-Kollisch S, Andrade K, Stazesky R, Teixeira P, Kaba F, MacDonald R, Rosner Z, Selling
     D, Parsons A, Venters H. Data-Driven Human Rights: Using the Electronic Health Record to
     Promote Human Rights in Jail. Health and Human Rights. 2014. Vol 16 (1): 157-165.

     MacDonald R, Rosner Z, Venters H. Case series of exercise-induced rhabdomyolysis in the New
     York City Jail System. Am J Emerg Med. 2014. Vol 32(5): 446-7.

     Bechelli M, Caudy M, Gardner T, Huber A, Mancuso D, Samuels P, Shah T, Venters H. Case
     Studies from Three States: Breaking Down Silos Between Health Care and Criminal Justice.
     Health Affairs. 2014. Vol. 3. 33(3):474-81.
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 12 of 18 PageID #: 534




     Selling D, Solimo A, Lee D, Horne K, Panove E, Venters H. Surveillance of suicidal and non-
     suicidal self-injury in the new York city jail system. J Correct Health Care. 2014. Apr:20(2).

     Kaba F, Diamond P, Haque A, MacDonald R, Venters H. Traumatic Brain Injury Among Newly
     Admitted Adolescents in the New York City Jail System. J Adolesc Health. 2014. Vol 54(5): 615-
     7.

     Monga P, Keller A, Venters H. Prevention and Punishment: Barriers to accessing health services
     for undocumented immigrants in the United States. LAWS. 2014. 3(1).

     Kaba F, Lewsi A, Glowa-Kollisch S, Hadler J, Lee D, Alper H, Selling D, MacDonald R, Solimo
     A, Parsons A, Venters H. Solitary Confinement and Risk of Self-Harm Among Jail Inmates.
     Amer J Public Health. 2014. Vol 104(3):442-7.

     MacDonald R, Parsons A, Venters H. The Triple Aims of Correctional Health: Patient safety,
     Population Health and Human Rights. Journal of Health Care for the Poor and Underserved.
     2013. 24(3).

     Parvez FM, Katyal M, Alper H, Leibowitz R, Venters H. Female sex workers
     incarcerated in New York City jails: prevalence of sexually transmitted infections and associated
     risk behaviors. Sexually Transmitted Infections. 89:280-284. 2013.

     Brittain J, Axelrod G, Venters H. Deaths in New York City Jails: 2001 – 2009.
     Am J Public Health. 2013 103:4.

     Jordan AO, Cohen LR, Harriman G, Teixeira PA, Cruzado-Quinones J, Venters H. Transitional
     Care Coordination in New York City Jails: Facilitating Linkages to Care for People with HIV
     Returning Home from Rikers Island. AIDS Behav. Nov. 2012.

     Jaffer M, Kimura C, Venters H. Improving medical care for patients with HIV in
     New York City jails. J Correct Health Care. 2012 Jul;18(3):246-50.

     Ludwig A, Parsons, A, Cohen, L, Venters H. Injury Surveillance in the NYC Jail System, Am J
     Public Health 2012 Jun;102(6).

     Venters H, Keller, AS. Psychiatric Services. (2012) Diversion of Mentally Ill Patients from
     Court-ordered care to Immigration Detention. Epub. 4/2012.

     Venters H, Gany, F. Journal of Immigrant and Minority Health (2011) Mental Health Concerns
     Among African Immigrants. 13(4): 795-7.

     Venters H, Foote M, Keller AS. Journal of Immigrant and Minority Health. (2010) Medical
     Advocacy on Behalf of Detained Immigrants. 13(3): 625-8.

     Venters H, McNeely J, Keller AS. Health and Human Rights. (2010) HIV Screening and Care
     for Immigration Detainees. 11(2) 91-102.

     Venters H, Keller AS. Journal of Health Care for the Poor and Underserved. (2009) The
     Immigration Detention Health Plan: An Acute Care Model for a Chronic Care Population.
     20:951-957.
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 13 of 18 PageID #: 535




     Venters H, Gany, F. Journal of Immigrant and Minority Health (2009) African Immigrant
     Health. 4/4/09.

     Venters H, Dasch-Goldberg D, Rasmussen A, Keller AS, Human Rights Quarterly (2009) Into
     the Abyss: Mortality and Morbidity among Detained Immigrant. 31 (2) 474-491.

     Venters H, The Lancet (2008) Who is Jack Bauer? 372 (9653).

     Venters H, Lainer-Vos J, Razvi A, Crawford J, Shaf’on Venable P, Drucker EM, Am J Public
     Health (2008) Bringing Health Care Advocacy to a Public Defender’s Office. 98 (11).

     Venters H, Razvi AM, Tobia MS, Drucker E. Harm Reduct J. (2006) The case of Scott Ortiz: a
     clash between criminal justice and public health. Harm Reduct J. 3:21

     Cloez-Tayarani I, Petit-Bertron AF, Venters HD, Cavaillon JM (2003) Internat. Immunol.
     Differential effect of serotonin on cytokine production in lipopolysaccharide-stimulated human
     peripheral blood mononuclear cells.15,1-8.

     Strle K, Zhou JH, Broussard SR, Venters HD, Johnson RW, Freund GG, Dantzer R, Kelley KW,
     (2002) J. Neuroimmunol. IL-10 promotes survival of microglia without activating Akt. 122, 9-19.

     Venters HD, Broussard SR, Zhou JH, Bluthe RM, Freund GG, Johnson RW, Dantzer R, Kelley
     KW, (2001) J. Neuroimmunol. Tumor necrosis factor(alpha) and insulin-like growth factor-I in
     the brain: is the whole greater than the sum of its parts? 119, 151-65.

     Venters HD, Dantzer R, Kelley KW, (2000) Ann. N. Y. Acad. Sci. Tumor necrosis factor-alpha
     induces neuronal death by silencing survival signals generated by the type I insulin-like growth
     factor receptor. 917, 210-20.

     Venters HD, Dantzer R, Kelley KW, (2000) Trends. Neurosci. A new concept in
     neurodegeneration: TNFalpha is a silencer of survival signals. 23, 175-80.

     Venters HD, Tang Q, Liu Q, VanHoy RW, Dantzer R, Kelley KW, (1999) Proc. Natl. Acad. Sci.
     USA. A new mechanism of neurodegeneration: A proinflammatory cytokine inhibits receptor
     signaling by a survival peptide, 96, 9879-9884.

     Venters HD, Ala TA, Frey WH 2nd , (1998) Inhibition of antagonist binding to human brain
     muscarinic receptor by vanadium compounds. Recept. Signal. Transduct. 7, 137-142.

     Venters HD, Tang Q, Liu Q, VanHoy RW, Dantzer R, Kelley KW, (1999) Proc. Natl. Acad. Sci.
     USA. A new mechanism of neurodegeneration: A proinflammatory cytokine inhibits receptor
     signaling by a survival peptide, 96, 9879-9884.

     Venters HD, Ala TA, Frey WH 2nd , (1998) Inhibition of antagonist binding to human brain
     muscarinic receptor by vanadium compounds. Recept. Signal. Transduct. 7, 137-142.

     Venters HD, Bonilla LE, Jensen T, Garner HP, Bordayo EZ, Najarian MM, Ala TA, Mason RP,
     Frey WH 2nd, (1997) Heme from Alzheimer's brain inhibits muscarinic receptor binding via thiyl
     radical generation. Brain. Res. 764, 93-100.
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 14 of 18 PageID #: 536



     Kjome JR, Swenson KA, Johnson MN, Bordayo EZ, Anderson LE, Klevan LC, Fraticelli AI,
     Aldrich SL, Fawcett JR, Venters HD, Ala TA, Frey WH 2nd (1997) Inhibition of antagonist and
     agonist binding to the human brain muscarinic receptor by arachidonic acid. J. Mol. Neurosci. 10,
     209-217.

                           Honors and Presentations (past 10 years)
     Keynote Address, Academic Correctional Health Conference, April 2020, Chapel Hill,
     North Carolina.

     TedMed Presentation, Correctional Health, Boston MA, March 2020.

     Finalist, Prose Award for Literature, Social Sciences category for Life and Death in Rikers
     Island, February, 2020.

     Keynote Address, John Howard Association Annual Benefit, November 2019, Chicago IL.

     Keynote Address, Kentucky Data Forum, Foundation for a Healthy Kentucky, November 2019,
     Cincinnati Ohio.

     Oral Presentation, Dual loyalty and other human rights concerns for physicians in jails an
     prisons. Association of Correctional Physicians, Annual meeting. 10/16, Las Vegas.

     Oral Presentation, Clinical Alternatives to Punitive Segregation: Reducing self-harm for
     incarcerated patients with mental illness. American Public Health Association Annual Meeting,
     November 2015, Chicago IL.

     Oral Presentation, Analysis of Deaths in ICE Custody over 10 Years . American Public Health
     Association Annual Meeting, November 2015, Chicago IL.

     Oral Presentation, Medication Assisted Therapies for Opioid Dependence in the New York City
     Jail System. American Public Health Association Annual Meeting, November 2015, Chicago IL.

     Oral Presentation, Pathologizing Normal Human Behavior: Violence and Solitary Confinement
     in an Urban Jail. American Public Health Association Annual Meeting, November 2014, New
     Orleans, LA.

     Training, International Committee of the Red Cross and Red Crescent, Medical Director meeting
     10/15, Presentation on Human Rights and dual loyalty in correctional health.

     Paper of the Year, American Public Health Association. 2014. (Kaba F, Lewis A, Glowa-
     Kollisch S, Hadler J, Lee D, Alper H, Selling D, MacDonald R, Solimo A, Parsons A, Venters H.
     Solitary Confinement and Risk of Self-Harm Among Jail Inmates. Amer J Public Health. 2014.
     Vol 104(3):442-7.)

     Oral Presentation, Pathologizing Normal Human Behavior: Violence and Solitary Confinement
     in an Urban Jail. American Public Health Association Annual Meeting, New Orleans LA, 2014.

     Oral Presentation, Human rights at Rikers: Dual loyalty among jail health staff. American
     Public Health Association Annual Meeting, New Orleans LA, 2014.

     Poster Presentation, Mental Health Training for Immigration Judges. American Public Health
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 15 of 18 PageID #: 537



     Association Annual Meeting, New Orleans LA, 2014.

     Distinguished Service Award; Managerial Excellence. Division of Health Care Access and
     Improvement, NYC DOHMH. 2013.

     Oral Presentation, Solitary confinement in the ICE detention system. American Public Health
     Association Annual Meeting, Boston MA, 2013.

     Oral Presentation, Self-harm and solitary confinement in the NYC jail system. American Public
     Health Association Annual Meeting, Boston MA, 2013.

     Oral Presentation, Implementing a human rights practice of medicine inside New York City
     jails. American Public Health Association Annual Meeting, Boston MA, 2013.

     Poster Presentation, Human Rights on Rikers: integrating a human rights-based framework for
     healthcare into NYC’s jail system. American Public Health Association Annual Meeting, Boston
     MA, 2013.

     Poster Presentation, Improving correctional health care: health information exchange and the
     affordable care act. American Public Health Association Annual Meeting, Boston MA, 2013.

     Oral Presentation, Management of Infectious Disease Outbreaks in a Large Jail System.
     American Public Health Association Annual Meeting, Washington DC, 2011.

     Oral Presentation, Diversion of Patients from Court Ordered Mental Health Treatment to
     Immigration Detention. American Public Health Association Annual Meeting, Washington DC,
     2011.

     Oral Presentation, Initiation of Antiretroviral Therapy for Newly Diagnosed HIV Patients in the
     NYC Jail System. American Public Health Association Annual Meeting, Washington DC, 2011.

     Oral Presentation, Medical Case Management in Jail Mental Health Units. American Public
     Health Association Annual Meeting, Washington DC, 2011.

     Oral Presentation, Injury Surveillance in New York City Jails. American Public Health
     Association Annual Meeting, Washington DC, 2011.

     Oral Presentation, Ensuring Adequate Medical Care for Detained Immigrants. Venters H, Keller
     A, American Public Health Association Annual Meeting, Denver, CO, 2010.

     Oral Presentation, HIV Testing in NYC Correctional Facilities. Venters H and Jaffer M,
     American Public Health Association, Annual Meeting, Denver, CO, 2010.

     Oral Presentation, Medical Concerns for Detained Immigrants. Venters H, Keller A, American
     Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

     Oral Presentation, Growth of Immigration Detention Around the Globe. Venters H, Keller A,
     American Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

     Oral Presentation, Role of Hospital Ethics Boards in the Care of Immigration Detainees.
     Venters H, Keller A, American Public Health Association Annual Meeting, Philadelphia, PA,
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 16 of 18 PageID #: 538



     November 2009.

     Oral Presentation, Health Law and Immigration Detainees. Venters H, Keller A, American
     Public Health Association Annual Meeting, Philadelphia, PA, November 2009.

     Bro Bono Advocacy Award, Advocacy on behalf of detained immigrants. Legal Aid Society of
     New York, October 2009.

     Oral Presentation, Deaths of immigrants detained by Immigration and Customs Enforcement.
     Venters H, Rasmussen A, Keller A, American Public Health Association Annual Meeting, San
     Diego CA, October 2008.

     Poster Presentation, Death of a detained immigrant with AIDS after withholding of prophylactic
     Dapsone. Venters H, Rasmussen A, Keller A, Society of General Internal Medicine Annual
     Meeting, Pittsburgh PA, April 2008.

     Poster Presentation, Tuberculosis screening among immigrants in New York City reveals higher
     rates of positive tuberculosis tests and less health insurance among African immigrants. Society of
     General Internal Medicine Annual Meeting, Pittsburgh PA, April 2008.

     Daniel Leicht Award for Achievement in Social Medicine, Montefiore Medical Center,
     Department of Family and Social Medicine, 2007.

     Poster Presentation, Case Findings of Recent Arestees. Venters H, Deluca J, Drucker E. Society
     of General Internal Medicine Annual Meeting, Toronto Canada, April 2007.

     Poster Presentation, Bringing Primary Care to Legal Aid in the Bronx. Venters H, Deluca J,
     Drucker E. Society of General Internal Medicine Annual Meeting, Los Angeles CA, April 2006.

     Poster Presentation, A Missed Opportunity, Diagnosing Multiple Myeloma in the Elderly
     Hospital Patient. Venters H, Green E., Society of General Internal Medicine Annual Meeting,
     New Orleans LA, April 2005.


                                                  Grants: Program
  San Diego County: Review of jail best practices (COCHS), 1/2020, $90,000.

  Ryan White Part A - Prison Release Services (PRS). From HHS/HRSA to Correctional Health Services
  (NYC DOHMH), 3/1/16-2/28/17 (Renewed since 2007). Annual budget $ 2.7 million.

  Ryan White Part A - Early Intervention Services- Priority Population Testing. From HHS/HRSA to
  Correctional Health Services (NYC DOHMH), 3/1/16-2/28/18 (Renewed since 2013). Annual budget
  $250,000.

  Comprehensive HIV Prevention. From HHS to Correctional Health Services (NYC DOHMH), 1/1/16-
  12/31/16. Annual budget $500,000.

  HIV/AIDS Initiative for Minority Men. From HHS Office of Minority Health to Correctional Health
  Services (NYC DOHMH), 9/30/14-8/31/17. Annual budget $375,000.

  SPNS Workforce Initiative, From HRSA SPNS to Correctional Health Services (NYC DOHMH), 8/1/14-
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 17 of 18 PageID #: 539
                                                                                               12


  7/31/18. Annual budget $280,000.

  SPNS Culturally Appropriate Interventions. From HRSA SPNS to Correctional Health Services (NYC
  DOHMH), 9/1/13-8/31/18. Annual budget $290,000.

  Residential substance abuse treatment. From New York State Division of Criminal Justice Services to
  Correctional Health Services (NYC DOHMH), 1/1/11-12/31/17. Annual budget $175,000.

  Community Action for Pre-Natal Care (CAPC). From NY State Department of Health AIDS Institute to
  Correctional Health Services (NYC DOHMH), 1/1/05-12/31/10. Annual budget $290,000.

  Point of Service Testing. From MAC/AIDS, Elton John and Robin Hood Foundations to Correctional
  Health Services (NYC DOHMH), 11/1/09-10/31/12. Annual budget $100,000.

  Mental Health Collaboration Grant. From USDOJ to Correctional Health Services (NYC DOHMH),
  1/1/11-9/30/13. Annual budget $250,000.

                                               Teaching
  Instructor, Health in Prisons Course, Bloomberg School of Public Health, Johns Hopkins
  University, June 2015, June 2014, April 2019.

  Instructor, Albert Einstein College of Medicine/Montefiore Social Medicine Program Yearly
  lectures on Data-driven human rights, 2007-present.

                            Other Health & Human Rights Activities
  DIGNITY Danish Institute Against Torture, Symposium with Egyptian correctional health
  staff regarding dual loyalty and data-driven human rights. Cairo Egypt, September 20-23, 2014.

  Doctors of the World, Physician evaluating survivors of torture, writing affidavits for asylum
  hearings, with testimony as needed, 7/05-11/18.

  United States Peace Corps, Guinea Worm Educator, Togo West Africa, June 1990- December
  1991.
                -Primary Project; Draconculiasis Eradication. Activities included assessing levels
                 of infection in 8 rural villages and giving prevention presentations to mothers in
                 Ewe and French
                -Secondary Project; Malaria Prevention.

                                                 Books
  Venters H. Life and Death in Rikers Island. Johns Hopkins University Press. 2/19.

                                          Chapters in Books
  Venters H. Mythbusting Solitary Confinement in Jail. In Solitary Confinement Effects,
  Practices, and Pathways toward Reform. Oxford University Press, 2020.

  MacDonald R. and Venters H. Correctional Health and Decarceration. In Decarceration. Ernest
Case 1:20-cv-01590-RPK-RLM Document 40 Filed 04/12/20 Page 18 of 18 PageID #: 540
                                                                       13


  Drucker, New Press, 2017.


                       Membership in Professional Organizations
  American Public Health Association


                              Foreign Language Proficiency
  French       Proficient
  Ewe          Conversant
